Title: From George Washington to George Clinton, 25 April 1782
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters Newburgh April 25th 1782
                        
                        It appears to me, upon further considerations essentially necessary, that the Levies of this State should be
                            collected immediately to some of the Posts where issuing Stores are established by the Contractors, otherwise I apprehend,
                            it will be impossible they should be fed in the manner proposed. I have directed Mr Sands to issue to all the Levies which
                            may be assembled at Fish kill upon their being duly mustered & returned for Provisions—The inclosed contains a
                            similar Order to the Contractors in the Northern Department to supply all such as may be collected at Albany or any place
                            where they have an issuing Store. I have made this communication to prevent Mistakes & have the honor to be Your
                            Excellencys Most Obedt Hble Servant
                        
                            Go: Washington
                        
                    